8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 1 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 2 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 3 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 4 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 5 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 6 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 7 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 8 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 9 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 10 of 11
8:20-cr-00704-CRI   Date Filed 11/10/20   Entry Number 14   Page 11 of 11
